DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .pic circuit
Response to Amendment
Response to Arguments
1. Examiner acknowledges receipt of Applicant’s Amendments, remarks, arguments received on 09/08/2022. Applicant's arguments have been fully considered but they are not persuasive. 
Applicant Argument I
Applicant argued on Page 4 Paragraph 3 of the remark, as discussed during the interview dated 09/06/2022,  Falk does not teach, “…the at least one substrate having fabricated thereon solid-state quantum circuit elements forming qubits, the integrated photonic elements connectable to at least one optical fiber for transmission of control or readout pulses for the cubits…” The argument is moot in view of newly found reference Fatemi et al. and Wang.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16,21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Falk et al.(US 2022/0146905) in view of Fatemi et al.(US 2021/0272007) .
Considering Claim 14 Falk discloses a  quantum processor(See Paragraph 41, fig. 5 i.e. quantum processor which is a quantum transducer(500)) comprising at least one substrate(See Paragraph 41, fig. 5 i.e. at least one substrate(508)), the at least one substrate having fabricated thereon solid-state quantum circuit elements(See Paragraph 41, fig. 5 i.e. the at least one substrate(508) having fabricated thereon solid-state quantum circuit elements(502)), microwave circuit elements(See Paragraph 41, fig. 5 i.e. microwave circuit elements(506)), and integrated photonic elements on a same one or different ones of the at least one substrate(See Paragraph 41, fig. 5 i.e. integrated photonic elements(504) on a same one or different ones of the at least one substrate(508)). 
Falk does not explicitly disclose the at least one substrate having fabricated thereon solid-state quantum circuit elements forming qubits, the integrated photonic elements connectable to at least one optical fiber for transmission of control or readout pulses for the cubits.
Fatemi teaches the solid-state quantum circuit elements forming qubits(See Paragraph 78, fig. 3a, i.e. a solid-state quantum circuit which is qubit system(303) forming qubits), and the integrated photonic elements connectable to at least one optical fiber for transmission of control or readout pulses for the qubits(See Paragraph 78,3, fig. 3a, i.e. the integrated photonic elements(304,304a,305) connectable to at least one optical fiber(301,299) for transmission of control or readout pulses for the qubits(111a…111n)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Falk, and have the at least one substrate having fabricated thereon solid-state quantum circuit elements forming qubits, the integrated photonic elements connectable to at least one optical fiber for transmission of control or readout pulses for the cubits, as taught by Falk, thus providing an efficient transmission system by optimizing data transmission speed using optical fiber as a data transmission.
Considering Claim 15 Falk and Fatemi disclose the quantum processor of claim 14, wherein the solid-state quantum circuit elements, the microwave circuit elements, and the integrated photonic elements are fabricated on the same one of the at least one substrate(See Falk: Paragraph 41, fig. 5 i.e. the solid-state quantum circuit elements(502), the microwave circuit elements(506), and the integrated photonic elements(504) are fabricated on the same one of the at least one substrate(508)).  
Considering Claim 16 Falk and Fatemi disclose the quantum processor of claim 14, wherein the at least one substrate comprises a plurality of substrates arranged in a multi-chip module(See Fatemi: Paragraph 78, fig. 3b i.e. the at least one substrate(302) comprises a plurality of substrates(306,302) arranged in a multi-chip module(305)).  
Considering Claim 21 Falk and Fatemi disclose the quantum processor of claim 14, wherein the at least one substrate has a first side and a second side opposite to the first side, and the solid-state quantum circuit elements are on the first side(See Falk: Paragraph 41, fig. 5 i.e. the at least one substrate(508) has a first side(top side) and a second side(bottom side) opposite to the first side(top side), and the solid-state quantum circuit elements(502) are on the first side(top side)).  
Considering Claim 22 Falk and Fatemi disclose the quantum processor of claim 21, wherein the microwave circuit elements are on the second side of the at least one substrate(See Fatemi: Paragraph 99, fig. 4 i.e. the microwave circuit elements(404) are on the second side of the at least one substrate(302)).  
Considering Claim 23 Falk and Fatemi disclose the quantum processor of claim 21, wherein the microwave circuit elements are on the first side of the at least one substrate(See Falk: Paragraph 41, fig. 5 i.e. the microwave circuit elements(506) are on the first side(top side) of the at least one substrate(508)).  
Considering Claim 24 Falk and Fatemi disclose the quantum processor of claim 21, wherein the integrated photonic elements are on the first side of the at least one substrate(See Falk: Paragraph 41, fig. 5 i.e. the integrated photonic elements(502) are on the first side(top side) of the at least one substrate(508)).  
Considering Claim 25 Falk and Fatemi disclose the quantum processor of claim 24, wherein the integrated photonic elements are on a first layer on the first side of the at least one substrate(See Falk: Paragraph 41, fig. 5 i.e. the integrated photonic elements(502) are on the first side(top side) of the at least one substrate(508)), 
and the solid-state quantum circuit elements are on a second layer on top of the first layer(See Fatemi: Paragraph 52,53, fig. 4 i.e. the solid-state quantum circuit elements(104) are on a second layer(122) on top of the first layer(124)).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Falk et al.(US 2022/0146905) in view of Fatemi et al.(US 2021/0272007)  further in view of Hwang et al.(US 2017/0059962).
Considering Claim 17 Falk and Fatemi do not explicitly disclose the quantum processor of claim 14, wherein the microwave circuit elements comprise microwave amplifiers.
Hwang teaches the quantum processor of claim 14, wherein the microwave circuit elements comprise microwave amplifiers(See Paragraph 43,47, fig. 1 i.e. the microwave circuit elements comprise microwave amplifiers(104)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Falk and Fatemi, and have the integrated photonic elements to be connectable to at least one optical fiber for data transmission, as taught by Hwang, thus providing an efficient transmission system by generating optical signal of multiple harmonics with highly correlated phases using a microwave amplifier, as discussed by Hwang(Paragraph 19).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Falk et al.(US 2022/0146905) in view of Fatemi et al.(US 2021/0272007) further in view of Schorlkoph,III et al.(US10,424,712).
Considering Claim 18 Falk and Fatemi do not explicitly disclose the quantum processor of claim 14, wherein the solid-state quantum circuit elements are superconducting qubits.
Schorlkoph,III teaches the quantum processor of claim 14, wherein the solid-state quantum circuit elements are superconducting qubits(See Col. 8 lines 15-20, fig. 2 i.e. the solid-state quantum circuit elements are superconducting qubits(131)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Falk and Fatemi, and have wherein the solid-state quantum circuit elements are superconducting qubits, as taught by Schorlkoph,III, thus providing an efficient transmission system by optimizing coupling strength using superconducting qubits, as discussed by Schorlkoph,III (Col. 2 lines 3-8).
Claims 14-16,21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Falk et al.(US 2022/0146905) in view of Wang(US 10,379,420).
Considering Claim 14 Falk discloses a  quantum processor(See Paragraph 41, fig. 5 i.e. quantum processor which is a quantum transducer(500)) comprising at least one substrate(See Paragraph 41, fig. 5 i.e. at least one substrate(508)), the at least one substrate having fabricated thereon solid-state quantum circuit elements(See Paragraph 41, fig. 5 i.e. the at least one substrate(508) having fabricated thereon solid-state quantum circuit elements(502)), microwave circuit elements(See Paragraph 41, fig. 5 i.e. microwave circuit elements(506)), and integrated photonic elements on a same one or different ones of the at least one substrate(See Paragraph 41, fig. 5 i.e. integrated photonic elements(504) on a same one or different ones of the at least one substrate(508)). 
Falk does not explicitly disclose the at least one substrate having fabricated thereon solid-state quantum circuit elements forming qubits, the integrated photonic elements connectable to at least one optical fiber for transmission of control or readout pulses for the cubits.
Wang teaches the solid-state quantum circuit elements forming qubits(See Col. 4 line 57-Col. 5 line 27, fig. 1b i.e. a quantum computing (QC) system(101) has solid-state quantum circuit which is qubit readout system(105) forming qubits), and the integrated photonic elements connectable to at least one optical fiber for transmission of control or readout pulses for the qubits(See Col. 4 line 57-Col. 5 line 27, fig. 1a,1b i.e. the integrated photonic elements(103) connectable to at least one optical fiber for transmission of control or readout pulses for the qubits(111a…111n)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Falk, and have the at least one substrate having fabricated thereon solid-state quantum circuit elements forming qubits, the integrated photonic elements connectable to at least one optical fiber for transmission of control or readout pulses for the cubits, as taught by Wang, thus providing an efficient transmission system by optimizing data transmission speed using optical fiber as a data transmission.
Considering Claim 15 Falk and Wang disclose the quantum processor of claim 14, wherein the solid-state quantum circuit elements, the microwave circuit elements, and the integrated photonic elements are fabricated on the same one of the at least one substrate(See Falk: Paragraph 41, fig. 5 i.e. the solid-state quantum circuit elements(502), the microwave circuit elements(506), and the integrated photonic elements(504) are fabricated on the same one of the at least one substrate(508)).  
Considering Claim 16 Falk and Wang disclose the quantum processor of claim 14, wherein the at least one substrate comprises a plurality of substrates arranged in a multi-chip module(See Wang: Paragraph 78, fig. 3b i.e. the at least one substrate(302) comprises a plurality of substrates(306,302) arranged in a multi-chip module(305)).  
Considering Claim 21 Falk and Wang disclose the quantum processor of claim 14, wherein the at least one substrate has a first side and a second side opposite to the first side, and the solid-state quantum circuit elements are on the first side(See Falk: Paragraph 41, fig. 5 i.e. the at least one substrate(508) has a first side(top side) and a second side(bottom side) opposite to the first side(top side), and the solid-state quantum circuit elements(502) are on the first side(top side)).  
Considering Claim 22 Falk and Wang disclose the quantum processor of claim 21, wherein the microwave circuit elements are on the second side of the at least one substrate(See Wang: Col. 4 line 38-45,  Col. 13 lines 9-15m fig. 11 i.e. the microwave circuit elements which is photodetector die(1130) are on the second side of the at least one substrate(302)).  
Considering Claim 23 Falk and Wang disclose the quantum processor of claim 21, wherein the microwave circuit elements are on the first side of the at least one substrate(See Falk: Paragraph 41, fig. 5 i.e. the microwave circuit elements(506) are on the first side(top side) of the at least one substrate(508)).  
Considering Claim 24 Falk and Wang disclose the quantum processor of claim 21, wherein the integrated photonic elements are on the first side of the at least one substrate(See Falk: Paragraph 41, fig. 5 i.e. the integrated photonic elements(502) are on the first side(top side) of the at least one substrate(508)).  
Considering Claim 25 Falk and Wang disclose the quantum processor of claim 24, wherein the integrated photonic elements are on a first layer on the first side of the at least one substrate(See Falk: Paragraph 41, fig. 5 i.e. the integrated photonic elements(502) are on the first side(top side) of the at least one substrate(508)), 
and the solid-state quantum circuit elements are on a second layer on top of the first layer(See Wang: Paragraph 52,53, fig. 4 i.e. the solid-state quantum circuit elements(104) are on a second layer(122) on top of the first layer(124)).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Falk et al.(US 2022/0146905) in view of Wang(US 10,379,420)  further in view of Hwang et al.(US 2017/0059962).
Considering Claim 17 Falk and Wang do not explicitly disclose the quantum processor of claim 14, wherein the microwave circuit elements comprise microwave amplifiers.
Hwang teaches the quantum processor of claim 14, wherein the microwave circuit elements comprise microwave amplifiers(See Paragraph 43,47, fig. 1 i.e. the microwave circuit elements comprise microwave amplifiers(104)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Falk and Wang, and have the integrated photonic elements to be connectable to at least one optical fiber for data transmission, as taught by Hwang, thus providing an efficient transmission system by generating optical signal of multiple harmonics with highly correlated phases using a microwave amplifier, as discussed by Hwang(Paragraph 19).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Falk et al.(US 2022/0146905) in view of Wang(US 10,379,420) further in view of Schorlkoph,III et al.(US10,424,712).
Considering Claim 18 Falk and Wang do not explicitly disclose the quantum processor of claim 14, wherein the solid-state quantum circuit elements are superconducting qubits.
Schorlkoph,III teaches the quantum processor of claim 14, wherein the solid-state quantum circuit elements are superconducting qubits(See Col. 8 lines 15-20, fig. 2 i.e. the solid-state quantum circuit elements are superconducting qubits(131)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Falk and Wang, and have wherein the solid-state quantum circuit elements are superconducting qubits, as taught by Schorlkoph,III, thus providing an efficient transmission system by optimizing coupling strength using superconducting qubits, as discussed by Schorlkoph,III (Col. 2 lines 3-8).

Allowable Subject Matter
Claims 26-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637